UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
M. K-N, et al.,                     )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )              Civil Action No. 12-1123 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendants.       )
____________________________________)


                                MEMORANDUM OPINION

       Plaintiffs Kristy Kennedy, Virginia Noce, and their minor daughter, M.K-N., filed this

case against defendant District of Columbia, seeking judicial review of a May 14, 2012

administrative due process hearing decision (“HOD”).       Plaintiffs had filed a due process

complaint against the District of Columbia Public Schools (“DCPS”), alleging that DCPS

violated the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.

(2012), by failing to offer M.K-N. a free appropriate public education (“FAPE”), and they

requested that the hearing officer order DCPS to fund M.K-N.’s enrollment at the private school,

the Lab School of Washington.

       The hearing officer denied all of plaintiffs’ IDEA claims except for one: she found that

DCPS committed a procedural violation that amounted to a denial of a FAPE when it failed to

conduct at Individualized Education Plan (“IEP”) meeting when it was requested by M.K-N.’s

parents. As a result, the hearing officer awarded plaintiffs partial reimbursement for M.K-N.’s

Lab School tuition and ordered DCPS to pay half the cost of that tuition for the period of

February 3, 2012 to March 20, 2012.
       Plaintiffs appealed the HOD to this Court, arguing that the hearing officer erred in

denying the majority of their IDEA claims and by limiting the reimbursement awarded as a result

of their one successful claim. On July 10, 2012, this Court referred the case to a Magistrate

Judge for full case management pursuant to Federal Rule of Civil Procedure 72(b) and Local

Rule 72.3. Referral to Mag. Judge Order [Dkt. # 3].         The parties filed cross-motions for

summary judgment, Pls.’ Mot. for Summ. J. [Dkt. # 16]; Def.’s Cross-Mot. for Summ. J. [Dkt.

# 18], and the Magistrate Judge issued an Amended Report and Recommendation on January 6,

2014. 1 Am. Report & Recommendation (“Am. R & R”) [Dkt. # 32]. The Magistrate Judge

recommended that the Court:

              Uphold the Hearing Officer’s Determination that there was no substantive
              violation of IDEA in that the IEP and that the student’s educational
              placement was consistent with the requirements of the statute.

              Uphold the Hearing Officer’s Determination that there was a procedural
              violation of IDEA because DCPS significantly impeded the parents’
              opportunity to participate in the decision-making process regarding the
              provision of a FAPE to their child, and that the Parents are therefore
              entitled to reimbursement for the period of time of the violation.

              Extend the period of the violation. The Hearing Officer found that the
              violation lasted from the denial of the IEP meeting on February 3, 2012, to
              the Resolution Meeting on March 20, 2012. The Magistrate Judge
              recommended that the start date remain the same, and the end date be
              extended to the date the IEP meeting was ultimately held following the
              Hearing Officer’s Decision on May 14, 2012.

              Reverse the Hearing Officer’s Determination that the Parents should share
              the cost of tuition to the Lab School for the period of the procedural



1       The original Report and Recommendation was issued on December 20, 2013. Report &
Recommendation [Dkt. # 29]. On January 6, 2014, the parties filed a joint notice of errors in the
Report and Recommendation, pointing out clerical mistakes relating to the dates that certain
events occurred. See Notice of Errors in Report & Recommendation [Dkt. # 30]. The clerical
errors were fixed and the Amended Report and Recommendation was issued on January 6, 2014.
See Am. R & R. Aside from the corrected dates, the two Report and Recommendations are
identical.
                                               2
               violation. The Magistrate Judge recommended that DCPS should be
               responsible for the entire cost of its violation.

Id. at 28.

        Plaintiffs filed a timely written objection to the Amended Report and Recommendation,

objecting only to the Magistrate Judge’s recommendation that the reimbursement period end in

May 2012. Pls.’ Objection to Report & Recommendation (“Pls.’ Object.”) at 2 [Dkt. # 31].

Defendant responded to plaintiffs’ sole objection, but it did not file any objections of its own.

Def.’s Resp. to Pls.’ Object. (“Def.’s Resp.”) [Dkt. # 33]. As a result, the Court will adopt the

uncontested portions of the Amended Report and Recommendation and will review only the

question of whether the reimbursement period should be extended beyond the Magistrate Judge’s

recommended end date: the May 31, 2012 IEP meeting.

                                   STANDARD OF REVIEW

        When a party objects to a Magistrate Judge’s recommended disposition, the Court

reviews the Magistrate Judge’s recommendation de novo. Fed. R. Civ. P. 72(b)(3); see also

Smith v. District of Columbia, 846 F. Supp. 2d 197, 198–200 (D.D.C. 2012); D.D. ex rel. Davis

v. District of Columbia, 470 F. Supp. 2d 1, 1 (D.D.C. 2007). The Court may “accept, reject, or

modify” the Magistrate Judge’s recommendation. Fed. R. Civ. P. 72(b)(3).

        When reviewing an administrative decision made under the IDEA, a district court

“(i) shall receive the records of the administrative proceedings; (ii) shall hear additional evidence

at the request of a party; and (iii) basing its decision on the preponderance of the evidence, shall

grant such relief as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). The party

challenging the decision bears the burden of proof and “must at least take on the burden of

persuading the court that the hearing officer was wrong.” Reid ex rel. Reid v. District of

Columbia, 401 F.3d 516, 521 (D.C. Cir. 2005), quoting Kerkam v. McKenzie, 862 F.2d 884, 887


                                                 3
(D.C. Cir. 1989).    Although this Court must give “due weight” to the hearing officer’s

determinations, Board of Education of Hendrick Hudson Central School District v. Rowley, 458

U.S. 176, 206 (1982), that decision receives less deference than conventional administrative

decisions. Kerkam, 862 F.2d at 887.

                                         DISCUSSION

        Neither party disputes that plaintiffs are entitled to reimbursement in light of DCPS’s

February 3, 2012 refusal to conduct an IEP meeting, which the hearing officer concluded – and

the Magistrate Judge confirmed – amounted to a procedural violation that constituted a denial of

a FAPE. Both parties also accept the Magistrate Judge’s conclusion that plaintiffs are entitled to

full reimbursement and that the reimbursement period should start on February 3, 2012. But

they do not agree as to when the reimbursement period should end. See generally Pls.’ Object.;

Def.’s Resp.; Pls.’ Reply to Def.’s Resp. (“Pls.’ Reply”) [Dkt. # 34].     Specifically, plaintiffs

object to the Magistrate Judge’s conclusion that the reimbursement period should terminate as of

the May 31, 2012 IEP meeting because they contend that the May 31 meeting was not a valid

IEP meeting. Pls.’ Object. at 3–4. They argue that as a result, the denial of a FAPE was still

ongoing after that date, and that instead of setting a specific end date, this Court should “order

that The Lab School be considered M.K-N’s educational placement as the second half of the

2011-2012 school year.” Id. at 4–5 & n.4. The Court disagrees and finds that the use of May 31,

2012, as an end date is proper given the procedural posture of the dispute between the family and

DCPS.

        The validity of the May 31, 2012 IEP meeting is a matter in dispute and is beyond the

scope of the litigation in this case. Indeed, while this action was pending, plaintiffs filed a

separate due process complaint challenging, among other things, the validity of the May 31,



                                                4